Case 5:18-cv-00086-DPM Document 368 Filed 08/10/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
PINE BLUFF DIVISION

CHRISTINA MARZIALE, Individually

and as mother of Baby Boy Marziale; and

DANA McLAIN, Administrator of the

Estate of Elaine Marziale PLAINTIFFS

Vv. No. 5:18-cv-86-DPM

CORRECT CARE SOLUTIONS LLC;
MAKITA LAGRANT; STEPHEN
COOK; and WELLPATH LLC DEFENDANTS

ORDER

The Court appreciates the parties’ most recent status report and is
working through the issues presented. The Court regrets that it is
unable to hold an in-person status conference because of obligations in
other cases; the circumstances, however, are clearly presented in the
papers. Even if (in response to the Court's future rulings) Marziale and
McLain substantially reduce the number of witnesses listed, the parties
still need approximately two weeks for the trial. This trial will involve
at least fifty witnesses, some of whom are from out of state, and some
counsel from out of state. The Delta-variant-related surge of COVID-
19 continues in the Eastern District of Arkansas. The case needs
resolution sooner rather than later, but it is not prudent to go forward

with this trial now in these circumstances. Therefore, the Final
Case 5:18-cv-00086-DPM Document 368 Filed 08/10/21 Page 2 of 2

Scheduling Order, Doc. 18, is suspended. An Amended Final
Scheduling Order with a prompt new trial date will issue. The Court
will resolve the current disputes soon so that, in the meantime, the
parties can make another run at reaching a compromise with the help

of their mediator.

So Ordered.

Orv Gatetl, et
D.P. Marshall Jr.
United States District Judge

10 Avast RBVAI

 
